Exhibit 10.6.2


[kiewitlogo.jpg]
 
 
March 6, 2009


Via Facsimile and Federal Express Overnight Delivery


Mr. Jeff Moery
Vice President
Aventine Renewable Energy – Mt. Vernon, LLC
1300 South 2nd Street
Pekin, IL 61554
Facsimile: (309) 478-1526
 

 
Re:
EPC Contract – Mt. Vernon West Ethanol Project
   
Change Order dated December 31, 2008

 
 
Dear Jeff:


On March 3, 2009, Kiewit notified you of Aventine’s default of its payment
obligations under the EPC Contract, as modified by the referenced Change
Order.  As of today’s date, Aventine has failed to cure this default.


By this letter, Kiewit notifies you of its termination of the Engineering,
Procurement and Construction Services Fixed Price Contract between Kiewit Energy
Company and Aventine Renewable Energy – Mt. Vernon, LLC dated May 31, 2007.  The
termination is effective March 6, 2009.


Nothing in this letter is intended to waive any right or remedy Kiewit Energy
Company may have.


Please contact me if you would like to discuss the matter further.


Sincerely,


/s/ Mike Casey


Mike Casey
Vice President


cc: 
Brad Kaufman
  Elizabeth Gage

 

 
KIEWIT ENERGY GROUP
7906 North Sam Houston Parkway West, Suite 300, Houston, TX 77064
(281) 517-8900           (281) 517-8906 fax